
	

114 HR 4303 IH: Border Security and Accountability Act of 2015
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4303
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Grijalva introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Armed Services, the Judiciary, Natural Resources, Agriculture, Foreign Affairs, Transportation and Infrastructure, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the establishment of an accountable and humane border security strategy for the
			 international land borders of the United States, address cultural,
			 economic, ecological, environmental and humanitarian impacts of border
			 security infrastructure, measures, and activities along the international
			 land borders of the United States, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Border Security and Accountability Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Comprehensive border security strategy.
					Sec. 4. Actions to secure the international land borders of the United States.
					Sec. 5. Borderlands monitoring and mitigation.
					Sec. 6. Combating human smuggling.
					Sec. 7. Deaths along the U.S.-Mexico border: reports and strategies for prevention.
					Sec. 8. Southwest border strategy study and analysis.
					Sec. 9. Prohibition on military involvement in nonemergency border enforcement.
					Sec. 10. Border Communities Liaison Office.
					Sec. 11. Office for Civil Rights and Civil Liberties and Office of Inspector General.
					Sec. 12. Cooperation with the Government of Mexico.
					Sec. 13. Southern Border Security Task Force.
					Sec. 14. Southern Border Security Commission.
					Sec. 15. Use of force.
					Sec. 16. Training for border security and immigration enforcement officers.
					Sec. 17. Protection of family values in apprehension programs.
					Sec. 18. Prohibition on new land border crossing fees.
					Sec. 19. Limitations on dangerous deportation practices.
					Sec. 20. Severability and delegation.
					Sec. 21. Improving ports of entry for border security and other purposes.
					Sec. 22. Improving cross-border transportation.
					Sec. 23. Increase in numbers of United States Customs and Border Protection offices on land ports
			 of entry.
					Sec. 24. Racial profiling compliance.
				
 2.DefinitionsIn this Act: (a)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Natural Resources, the Committee on Homeland Security, and the Committee on Agriculture of the House of Representatives and the Committee on Energy and Natural Resources, the Committee on Homeland Security and Governmental Affairs, the Committee on Environment and Public Works, and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (b)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (c)SecretaryThe term Secretary means the Secretary of Homeland Security. (d)Secretary concernedThe term Secretary concerned means the Secretary of Agriculture with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of the Interior with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of Defense with respect to land under the jurisdiction of the Secretary of Defense, or the Secretary of Commerce with respect to land under the jurisdiction of the Secretary of Commerce.
 (e)Vulnerable populationsThe term vulnerable populations means populations who face barriers in accessing and using victim services, and includes victims of human trafficking, victims of certain crimes who have suffered mental or physical abuse, victims of child abuse, abandonment and neglect.
			3.Comprehensive border security strategy
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Defense, and the Secretary of Commerce, in consultation with State, local, and tribal governments, border residents, and nongovernmental organizations, shall jointly develop and submit to Congress and the Government Accountability Office a comprehensive border security strategy for the international land borders of the United States.
 (b)Elements of the strategyThe strategy developed in accordance with subsection (a) shall include the following components: (1)A comparative analysis report that assesses and describes the state of border security, based on auditable and verifiable data, along the international land borders of the United States achievable through tactical infrastructure and other security measures and activities. Measures assessed shall include, at a minimum, the following:
 (A)Fencing and infrastructure, including pedestrian fencing, double layer fencing, landing mat fencing, permanent vehicle barriers, and temporary vehicle barriers.
 (B)Vehicle barriers, especially in areas in the vicinity of existing or planned roads. (C)Border Patrol and Office of Field Operations personnel.
 (D)Efficacy of natural barriers and open space in response to smuggling and trafficking of humans, weapons, and illicit drugs.
 (E)Fielding of advanced technologies and systems, including systems developed and employed, or under development, for tactical surveillance, multi-source information integration, and response analysis in difficult terrain and under adverse environmental conditions.
 (F)Regional as well as urban and rural variation in border security methodologies and incorporation of natural barriers and open spaces in response to smuggling and trafficking of humans, weapons, and illicit drugs.
 (G)Enhanced cooperation with, and assistance to, intelligence, security, and law enforcement agencies in Mexico and Canada in detecting, reporting, analyzing, and successfully responding to smuggling and trafficking of humans, weapons, and illicit drugs from or into Mexico or Canada.
 (H)Removal of obstructive non-native vegetation. (I)Subterranean surveillance and detection technologies.
 (J)Deployable, lighter-than-air ground surveillance equipment. (K)Unmanned and man-portable aerial vehicles, along with policy measures to protect privacy and civil liberties.
 (L)Ultralight aircraft detection capabilities. (M)Advanced unattended surveillance sensors, including tower-based surveillance technology, and mobile vehicle-mounted and man-portable surveillance systems.
 (2)A comprehensive analysis of cost and other impacts of border security infrastructure, activities, and measures assessed in paragraph (1), including an assessment of the following:
 (A)Construction costs, including both labor and material costs. (B)Maintenance costs over 5, 10, 15, and 20 years.
 (C)Contractor costs. (D)Management and overhead costs.
 (E)The impacts on soils, wildlife, wildlife habitat, functioning cross-border wildlife migration corridors, and hydrology (including water quantity, quality, and natural hydrologic flows) on Federal, tribal, State, local, and private lands along the borders.
 (F)A comprehensive compilation of the fiscal investments in acquiring or managing Federal, tribal, State, local, and private lands and waters by the Department of the Interior, including related litigation and other costs, in the vicinity of, or ecologically related to, the land borders of the United States that have been acquired or managed in whole or in part for conservation purposes (including the creation or management of protected wildlife migration corridors) in the following:
 (i)Units of the National Park System. (ii)National Forest System land.
 (iii)Land under the jurisdiction of the Bureau of Land Management. (iv)Land under the jurisdiction of the United States Fish and Wildlife Service.
 (v)Other relevant land under the jurisdiction of the Department of the Interior or the Department of Agriculture.
 (vi)Land under the jurisdiction of the Department of Defense or the individual military department. (vii)Land under the jurisdiction of the Department of Commerce.
 (viii)Tribal lands. (ix)State and private lands.
 (G)The impacts on the economy, culture, safety, and quality of life of residents in the vicinity of the international land borders of the United States.
 (H)The impacts on the civil rights, private property rights, privacy rights, and other civil liberties of border residents, including a full analysis for each Border Patrol sector of whether operations are necessary and cost-effective further than 25 air miles from any international border.
 (3)The costs of fully mitigating the adverse impacts to Federal, tribal, State, local, and private lands, waters (including water quality, quantity, and hydrological flows), wildlife, and wildlife habitats by the Department of the Interior, including, where such action is possible, the full costs of the replacement or restoration of severed wildlife migration corridors with protected corridors of equivalent biological functionality, as determined by each Secretary concerned, in consultation with appropriate authorities of tribal, State, and local governments and appropriate authorities of Mexico and Canada.
 (4)Recommendations for strategic border security management based on the state of border security as detailed in paragraph (1), the cost-benefit analysis as detailed in paragraph (2), as well as the full mitigation costs specified in paragraph (3).
				4.Actions to secure the international land borders of the United States
 (a)In generalSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note) is amended to read as follows:
				
					102.Improvement of border security
 (a)In generalThe Secretary of Homeland Security shall take such actions as may be required to secure the international land borders of the United States. Such actions may be taken only in accordance with the border security strategy developed under section 3 of the Border Security and Accountability Act of 2015.
 (b)Priority of methodsIn carrying out the requirements of subsection (a), the Secretary of Homeland Security shall, where practicable, give first priority to low impact border enforcement techniques.
						(c)Consultation
 (1)In generalIn carrying out this section, the Secretary of Homeland Security shall consult with the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Defense, the Secretary of Commerce, States, local governments, tribal governments, and nonprofit, and nongovernmental organizations to minimize the impact on the environment, culture, commerce, safety, and quality of life, including civil rights, private property rights, privacy rights, and other civil liberties, for the communities and residents located near the sites at which actions under subsection (a) are proposed to be taken.
 (2)Rule of constructionNothing in this subsection may be construed to— (A)create or negate any right of action for a State, local government, tribal government, or other person or entity affected by this subsection;
 (B)affect the eminent domain laws of the United States or of any State; or (C)waive the application of any other applicable Federal, State, local, or tribal law.
 (3)Limitation on requirementsNotwithstanding subsection (a), nothing in this section shall require the Secretary of Homeland Security to install border security tactical infrastructure referred to in section 3(b)(1) of the Border Security and Accountability Act of 2015 in a particular location along the international border of the United States if the Secretary determines that the use or placement of such resources is not the most effective and appropriate means to secure the international border at such location, or if the Secretary determines that the direct and indirect costs, or the impacts on the environment, culture, commerce, safety, or quality of life, including civil rights, private property rights, privacy rights, and other civil liberties, for the communities and residents along the border, likely to result from the use or placement of such resources outweigh the benefits of such use or placement..
 (b)PreconditionsIn carrying out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note), as amended by subsection (a) of this section, the Secretary of Homeland Security shall not commence any construction of fencing, physical barriers, roads, lighting, cameras, sensors, or other tactical infrastructure along or in the vicinity of an international land border of the United States, or award or expend funds pursuant to any contract or other agreement related thereto, prior to 90 days following the submission to Congress of the border protection strategy required under section 3 of this Act.
			5.Borderlands monitoring and mitigation
 (a)Mitigation planThe Secretary, in consultation with the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Defense, the Secretary of Commerce, and the heads of appropriate State and tribal wildlife agencies and entities, shall develop and implement a comprehensive monitoring and mitigation plan to address the ecological and environmental impacts of border security infrastructure, measures, and activities along the international land borders of the United States.
 (b)RequirementsThe mitigation plan required under subsection (a) shall include, at a minimum, measures to address and mitigate the full range of ecological and environmental impacts of border security infrastructure, measures, and activities, including the following:
 (1)Preserving, maintaining, and, if necessary, restoring, wildlife migration corridors, key habitats, and the ecologically functional connectivity between and among key habitats sufficient to ensure that species (whether or not designated as rare, protected, or of concern) remain viable and are able to adapt to the impacts of climate change.
 (2)Addressing control of invasive species and implementing measures necessary to avoid the spread of such species.
 (3)Maintaining hydrological functionality, including water quantity and quality. (4)Incorporating adaptive management, including detailed provisions for long-term monitoring of the mitigation plan’s effectiveness and for necessary adjustments to such plan based on such monitoring results.
 (5)Protection of cultural and historical resources. (c)Preemption (1)In generalSubject to paragraph (3), the Secretary is authorized to carry out the mitigation plan required under subsection (a) on any Federal, State, local, tribal, or private lands in the vicinity of or ecologically related to an international land border of the United States regardless of which individual, agency, or entity has ownership of or principal responsibility for the management of any such lands.
 (2)ConditionsActivities carried out pursuant to paragraph (1) in connection with the mitigation plan shall be carried out in full consultation with, and with the concurrence of, the owner of, or entity with principal responsibility for, the management of the lands described in such paragraph.
				(d)Administration
 (1)AuthorizationNotwithstanding any other provision of law, the Secretary of Homeland Security, the Secretary of Agriculture, the Secretary of Defense, and the Secretary of Commerce may each transfer funds available to such Secretary to the Secretary of the Interior for—
 (A)expenditures under programs (including any international programs) of the Department of the Interior that are designed to fund conservation-related activities (directly or through grants or similar mechanisms) on Federal and non-Federal lands, including land acquisition programs; and
 (B)mitigation activities on Federal lands managed by the Department of the Interior, if such activities are required to implement the mitigation plan required under subsection (a) and if the costs of such activities are higher than the costs associated with managing such lands in the absence of such activities.
 (2)Exemption from reprogramming requirementsFunds transferred pursuant to the authorization under paragraph (1) shall not be subject to reprogramming requirements.
 (3)Acceptance and use of donationsThe Secretary of the Interior may accept and use donations for the purpose of developing and implementing the mitigation plan required under subsection (a).
				6.Combating human smuggling
 (a)Requirement for planThe Secretary of Homeland Security shall develop and implement a plan to improve coordination among United States Immigration and Customs Enforcement, United States Customs and Border Protection, and any other Federal, State, local, or tribal authorities, as determined appropriate by the Secretary, to improve coordination efforts to combat human smuggling.
 (b)ContentIn developing the plan required by subsection (a), the Secretary of Homeland Security shall consider—
 (1)the interoperability of databases utilized to prevent human smuggling; (2)adequate and effective personnel training, including methods to ascertain crime victims and vulnerable populations;
 (3)methods and programs to effectively target networks that engage in such smuggling; (4)effective utilization of—
 (A)visas for victims of trafficking and other crimes, including whether or not State and local law enforcement partners are certifying such visas and the numbers of both certifications and applications for certification; and
 (B)investigatory techniques, equipment, and procedures that prevent, detect, and prosecute international money laundering and other operations that are utilized in smuggling;
 (5)joint measures, with the Secretary of State, to enhance intelligence sharing and cooperation with foreign governments whose citizens are preyed on by human smugglers; and
 (6)other measures that the Secretary of Homeland Security considers appropriate to combat human smuggling.
 (c)ReportNot later than one year after implementing the plan described in subsection (a), the Secretary of Homeland Security shall submit to Congress and the Government Accountability Office a report on such plan, including any recommendations for legislative action to improve efforts to combating human smuggling.
			7.Deaths along the U.S.-Mexico border: reports and strategies for prevention
 (a)Reports on deaths along the U.S.-Mexico borderNot later than 180 days after the date of the enactment of this Act and every 90 days thereafter, the Commissioner of United States Customs and Border Protection shall collect and publish in the Federal Register statistics relating to deaths occurring along the border between the United States and Mexico, including information relating to the following:
 (1)The causes of such deaths. (2)The total number of such deaths.
 (3)Location of such deaths. (4)Sex, age, and country of origin (when possible).
 (b)Annual reportNot later than one year after the date of the enactment of this Act and annually thereafter, the Commissioner of United States Customs and Border Protection shall submit to the Secretary of Homeland Security and Congress a report that—
 (1)analyzes trends with respect to the statistics collected under subsection (a) during the preceding year;
 (2)recommends actions to reduce and prevent the deaths referred to in subsection (a); and (3)specifies a number of additional rescue beacons that, if deployed, would reduce and prevent migrant deaths, as well as location-specific statistics evaluating the frequency of use of rescue beacons.
 (c)Rescue beaconsBy not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall deploy 20 rescue beacons in areas of greatest need, as determined by the Secretary.
			8.Southwest border strategy study and analysis
 (a)In generalThe Secretary of Homeland Security shall conduct a study of southwest border enforcement operations since 1994 and the relationship of such operations to death rates on the United States-Mexico border. Such study shall be conducted in cooperation with nongovernmental organizations and other community stakeholders involved in recovering and identifying migrant deaths and include the following:
 (1)An analysis of the relationship of border enforcement and deaths on the border. (2)An analysis of whether physical barriers, technology, and enforcement programs have contributed to the rate of deaths occurring along the border between the United States and Mexico.
 (3)An analysis of the effectiveness of geographical terrain as a natural barrier for entry into the United States in achieving Department of Homeland Security goals and the role of such geographical terrain in contributing to rates of deaths occurring along the border between the United States and Mexico.
 (4)An assessment of existing protocol related to reporting, tracking and interagency communications between United States Customs and Border Protection and local first responders and consular services, including a description of whether each Border Patrol sector has formalized emergency response coordination with State and local law enforcement agencies such that emergency calls relayed to Customs and Border Protection result in the same rescue efforts for perceived migrants that would take place for others.
 (b)SubmissionThe Secretary of Homeland Security shall submit the study required under subsection (a) to the following:
 (1)The Southern Border Security Commission United States-Mexico Border Enforcement Commission as established in section 15 of this Act.
 (2)The Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate.
 (3)The Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives.
 (4)The Committee on Oversight and Government Reform of the House of Representatives. 9.Prohibition on military involvement in nonemergency border enforcement (a)In generalThe Armed Forces, including the National Guard, are prohibited from assisting in Federal, State, and local and civilian law enforcement of immigration laws.
 (b)ExceptionThe Armed Forces, including the National Guard, may assist in Federal, State, and local and civilian law enforcement of immigration laws when the President has declared a national emergency or when required for specific counterterrorism duties and shall be limited to the following:
 (1)Rear echelon support duties, including logistical support, construction, and intelligence collection from positions within 25 miles from the border.
 (2)Non-armed operations within 25 miles of the border, including listening posts and observation post operations.
 (3)Armed operations within 25 miles of the border, including listening posts and observation post operations.
 (c)ReportThe Secretary of Defense shall annually submit to Congress a report that details the involvement of the Armed Forces, including the National Guard, in border security and the enforcement of Federal immigration laws in accordance with this section.
			10.Border Communities Liaison Office
 (a)EstablishmentThe Secretary of Homeland Security shall establish, in consultation with the Office for Civil Rights and Civil Liberties of the Department of Homeland Security, a Border Communities Liaison Office in every border patrol sector at the southern and northern borders.
 (b)PurposeThe purpose of the Border Communities Liaison Offices established pursuant to subsection (a) shall be to—
 (1)foster and institutionalize consultation with border communities; (2)consult with border communities on agency policies, directives, and laws;
 (3)consult with border communities on agency strategies and strategy development; (4)consult with border communities on agency services and operational issues;
 (5)receive assessments on agency performance from border communities; and (6)receive and respond promptly and transparently to complaints regarding agency performance and agent conduct.
 (c)TrainingThe Secretary of Homeland Security shall ensure that border communities liaison officers in Border Patrol sectors along the international borders between the United States and Mexico and between the United States and Canada receive training to better—
 (1)act as a multilingual liaison between border communities and the Office for Civil Rights and Civil Liberties of the Department of Homeland Security and the Civil Rights Division of the Department of Justice;
 (2)foster and institutionalize consultation with border communities; (3)consult with border communities on Department of Homeland Security programs, policies, strategies, and directives; and
 (4)receive Department of Homeland Security performance assessments from border communities. 11.Office for Civil Rights and Civil Liberties and Office of Inspector General (a)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary for the Office of Inspector General and the Office for Civil Rights and Civil Liberties of the Department of Homeland Security to be comparable to those of other Federal agencies and commensurate with the size and scope of the operational budget of the Department of Homeland Security.
 (b)Inspector General annual reportThe Inspector General of the Department of Homeland Security shall include in an annual report submitted by the Inspector General to Congress a benchmark for how quickly the Office of the Inspector General aims to decide whether to retain complaints within its jurisdiction and statistics on how often such benchmark was met during the preceding year.
 (c)Officer for Civil Rights and Civil Liberties annual reportThe Officer for Civil Rights and Civil Liberties of the Department shall include in an annual report submitted by the Officer to Congress—
 (1)the total number of Customs and Border Protection complaints received in the past year, broken down by whether the complaints were received directly or indirectly from another, specified component of the Department, and how many of those complaints were accepted for investigation as well as completed;
 (2)the number of such complaints by subject-matter category, including a notation specifying a complaint raising multiple issues or originating from multiple complainants; and
 (3)the number of confidentiality complaints received during the preceding year and the status and resolution of such complaints.
				12.Cooperation with the Government of Mexico
 (a)Cooperation regarding border securityThe Secretary of State, in cooperation with the Secretary of Homeland Security and representatives of Federal, State, local, and tribal law enforcement agencies that are involved in border security and immigration enforcement efforts, shall work with the appropriate officials from the Government of Mexico to improve coordination between the United States and Mexico regarding the following:
 (1)Improved border security along the international border between the United States and Mexico. (2)The reduction of human trafficking and smuggling between the United States and Mexico.
 (3)The reduction of drug trafficking and smuggling between the United States and Mexico. (4)The reduction of gang membership in the United States and Mexico.
 (5)The reduction of violence against women in the United States and Mexico. (6)The reduction of other violence and criminal activity.
 (7)The reduction of deaths along the border. (8)Mitigation measures included in the mitigation plan required under section 5.
 (b)Cooperation regarding education on immigration lawsThe Secretary of State, in cooperation with other appropriate Federal officials, shall work with the appropriate officials from the Government of Mexico to carry out activities to educate citizens and nationals of Mexico regarding eligibility for status as a nonimmigrant under Federal law to ensure that such citizens and nationals are not exploited while working in the United States.
 (c)Cooperation regarding circular migrationThe Secretary of State, in cooperation with the Secretary of Labor and other appropriate Federal officials, shall work with the appropriate officials from the Government of Mexico to improve coordination between the United States and Mexico to encourage circular migration, including assisting in the development of economic opportunities and providing job training for citizens and nationals in Mexico.
 (d)Consultation requirementFederal representatives in the United States shall consult State, local and tribal governments and their counterparts in Mexico concerning border security structures along the international border between the United States and Mexico in order to—
 (1)solicit the views of affected communities; (2)lessen tensions; and
 (3)foster greater understanding and stronger cooperation on this and other important security issues of mutual concern.
 (e)Annual reportNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary of State shall submit to Congress a report on the actions taken by the United States and Mexico under this section.
			13.Southern Border Security Task Force
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a Southern Border Security Task Force (in this section referred to as the Task Force) to coordinate the efforts of Federal, State, and local border and law enforcement officials and task forces to establish an accountable and humane border security strategy.
 (b)CompositionThe Task Force shall be comprised of personnel from the following: (1)United States Customs and Border Protection and Office Field Operations.
 (2)United States Immigration and Customs Enforcement. (3)The Coast Guard.
 (4)Other Federal agencies, as appropriate. (5)Southern border State law enforcement agencies.
 (6)Local law enforcement agencies from affected southern border cities and communities. (7)Nongovernmental organizations representing border communities.
 (c)DirectorThe Secretary of Homeland Security shall appoint as a Director of the Task Force an individual who is experienced and knowledgeable in law enforcement generally and border security issues specifically.
 (d)ReportNot later than 180 days after the date of the establishment of the Task Force under subsection (a) and annually thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the effectiveness of the Task Force in avoiding or minimizing the adverse impact of border policies, measures and activities on the environment, culture, commerce, safety, or quality of life including civil rights, private property rights, and other civil liberties, for the communities and residents along the southern border.
			14.Southern Border Security Commission
 (a)EstablishmentNot later than one year after the date of the enactment of this Act, there shall be established a commission to be known as the Southern Border Security Commission (in this section referred to as the Commission).
			(b)Composition
 (1)In generalThe Commission shall be composed of 33 members, appointed by the President, who have expertise in migration, local crime indices, civil and human rights, community relations, cross-border trade and commerce, environmental and ecological border issues, quality of life indicators, or other pertinent experience, of whom—
 (A)fourteen members shall be from the Northern border region and shall include— (i)two local government elected officials;
 (ii)two local law enforcement officials; (iii)two tribal government officials;
 (iv)two civil rights advocates; (v)one business representative;
 (vi)one higher education representative; (vii)one private land owner representative;
 (viii)one representative of a faith community; and (ix)two representatives of United States Border Patrol;
 (B)nineteen members shall be from the Southern border region and include— (i)three local government elected officials;
 (ii)three local law enforcement officials; (iii)two tribal government officials;
 (iv)three civil rights advocates; (v)two business representatives;
 (vi)one higher education representative; (vii)two private land owner representatives;
 (viii)one representative of a faith community; and (ix)two representatives of United States Border Patrol; and
 (C)at least one member shall have environmental and ecological expertise. (2)Time of appointmentThe appointments required by paragraph (1) shall be made not later than one year after the date of the enactment of this Act.
 (3)ChairAt the first meeting of the Commission, a majority of the members of the Commission present and voting shall elect the Chair of the Commission.
 (4)VacanciesAny vacancy of the Commission shall not affect its powers, but shall be filled in the manner in which the original appointment was made.
 (5)RulesThe Commission shall establish the rules and procedures of the Commission which shall require the approval of at least six members of the Commission.
				(c)Duties
 (1)In generalThe Commission’s primary responsibility shall be to make recommendations to the President, the Secretary of Homeland Security, and Congress on policies to achieve and maintain the border security strategy specified in section 3, and should include—
 (A)review and recommendations regarding immigration and border enforcement policies, strategies, and programs that take into consideration their impact on border and tribal communities;
 (B)recommendations on ways in which the Border Communities Liaison Offices can strengthen relations and collaboration between communities in the border regions and the Department of Homeland Security, the Department of Justice, and other Federal agencies that carry out such policies, strategies, and programs;
 (C)an evaluation on how the policies, strategies, and programs of Federal agencies operating along the international borders between the United States and Mexico and between the United States and Canada protect the due process, civil, and human rights of border residents, visitors, and migrants at and near such borders;
 (D)an assessment of the extent of the negative economic impact, if any, on the United States due to staffing needs at land ports of entry along such borders;
 (E)a determination of whether border policies and practices ensure that the free flow of legitimate travel and commerce is not diminished by efforts, activities, and programs aimed at securing the international land ports of entry along the international border between the United States and Mexico;
 (F)any other matters regarding cross-border trade policies, strategies, and programs the Commission determines appropriate; and
 (G)an evaluation and recommendations regarding the training of border enforcement personnel described in section 17.
 (2)Public hearingsThe Commission may, for the purpose of carrying out its duties, hold hearings, sit and act, take testimony, receive evidence, and administer oaths.
 (A)In generalThe Commission shall convene at least two public hearings each year on border security. (B)SummariesThe Commission shall provide a summary of each hearing convened pursuant to subparagraph (A) on the Federal Register.
 (d)Travel expensesMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
 (e)Administrative supportThe Secretary shall provide the Commission such staff and administrative services as may be necessary and appropriate for the Commission to perform its functions. Any employee of the executive branch of Government may be detailed to the Commission without reimbursement to the agency of that employee and such detail shall be without interruption or loss of civil service or status or privilege.
 (f)ReportNot later than two years after its first meeting, the Commission shall submit to the President, Congress, and the Secretary of Homeland Security a final report that contains—
 (1)findings with respect to the duties of the Commission; and (2)recommendations regarding border and immigration enforcement policies, strategies, and programs, including—
 (A)a recommendation as to whether the Commission should continue to operate; and (B)a description of any duties for which the Commission should be responsible after the termination date described in subsection (f).
 (g)ResponseNot later than 180 days after receiving the findings and recommendations from the Commission under subsection (f), the Secretary of Homeland Security shall issue a response that describes how the Department of Homeland Security has addressed, or will address, such findings and recommendations. If the Secretary disagrees with any finding of the Commission, the Secretary shall provide an explanation for the disagreement.
 (h)Information from federal agenciesThe Chair, or a majority of the members of the Commission, may request statistics relating to the duties described in subsection (c) directly from any Federal agency, which shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission.
 (i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for each of the fiscal years 2016 through 2019.
 (j)SunsetThe Commission shall terminate operations 60 days after the date on which the Commission submits the report described in subsection (i).
 15.Use of forceNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Assistant Attorney General for the Civil Rights Division of the Department of Justice, shall issue policies governing the use of force by all Department of Homeland Security personnel that—
 (1)require, by not later than 18 months after the date of the enactment of this Act, that all full-time, active duty customs and protection officers wear body-worn cameras when in the field;
 (2)require all Department personnel to report each use of force; and (3)establish procedures for—
 (A)accepting and investigating complaints regarding the use of force by Department personnel; (B)disciplining Department personnel who violate any law or Department policy relating to the use of force; and
 (C)reviewing all uses of force by Department personnel to determine whether the use of force— (i)complied with Department policy; or
 (ii)demonstrates the need for changes in policy, training, or equipment. 16.Training for border security and immigration enforcement officers (a)In generalThe Secretary of Homeland Security shall ensure that United States Customs and Border Protection officers, United States Border Patrol agents, United States Immigration and Customs Enforcement officers and agents, United States Air and Marine Division agents, agriculture specialists, and other appropriate Federal law enforcement agents involved directly or through a joint task force in border security with respect to any land or marine border of the United States or at any United States port of entry receive appropriate training, which shall be prepared in collaboration with the Assistant Attorney General for the Civil Rights Division of the Department of Justice, in the following:
 (1)Identifying and detecting fraudulent travel documents. (2)Civil, constitutional, human, and privacy rights of individuals.
 (3)The scope of enforcement authorities, including interrogations, stops, searches, seizures, arrests, and detentions and protocols for collecting comprehensive data on these law enforcement interactions.
 (4)The use of force policies issued by the Secretary. (5)Immigration laws, including screening, identifying, and addressing vulnerable populations, such as children, victims of crime and human trafficking, and individuals fleeing persecution or torture.
 (6)Social and cultural sensitivity toward border communities, including initial and refresher language training and training on how to avoid harassment.
 (7)The impact of border operations on communities. (8)Any particular environmental concerns in a particular area.
				(b)Humane conditions of confinement for children in United States customs and border protection
 custodyNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish standards to ensure that children in the custody of United States Customs and Border Protection—
 (1)are afforded adequate medical and mental health care, including emergency medical and mental health care, when necessary;
 (2)receive adequate nutrition; (3)are provided with climate-appropriate clothing, footwear, and bedding;
 (4)have basic personal hygiene and sanitary products; and (5)are permitted to make supervised phone calls to family members.
 (c)Additional considerationsIn developing and providing training under subsections (a) and (b) of this section the Secretary shall coordinate with the Secretary concerned and the relevant tribal government to ensure that such training is appropriate to the mission of the relevant agency and is focused on achieving border security objectives while avoiding or minimizing the adverse impact on natural and cultural resources resulting from border security tactical infrastructure, operations, or other activities.
			17.Protection of family values in apprehension programs
 (a)DefinitionsIn this section: (1)Apprehended individualThe term apprehended individual means an individual apprehended by personnel of the Department of Homeland Security or of a cooperating entity pursuant to a migration deterrence program carried out at a border.
 (2)BorderThe term border means an international border of the United States. (3)ChildExcept as otherwise specifically provided, the term child has the meaning given to such term in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).
 (4)Cooperating entityThe term cooperating entity means a State or local entity acting pursuant to an agreement with the Secretary of Homeland Security.
 (5)Migration deterrence programThe term migration deterrence program means an action related to the repatriation or referral for prosecution of one or more apprehended individuals for a suspected or confirmed violation of the Immigration and Nationality Act (8 U.S.C. 1001 et seq.) by the Secretary of Homeland Security or a cooperating entity.
 (b)Procedures for migration deterrence programs at the borderIn any migration deterrence program carried out at a border, the Secretary of Homeland Security and cooperating entities shall for each apprehended individual—
 (1)as soon as practicable after such individual is apprehended— (A)inquire as to whether such apprehended individual is—
 (i)a parent, legal guardian, or primary caregiver of a child; or (ii)traveling with a spouse or child; and
 (B)ascertain whether repatriation of such apprehended individual presents any humanitarian concern or concern related to such apprehended individual’s physical safety; and
 (2)ensure that, with respect to a decision related to the repatriation or referral for prosecution of such apprehended individual, due consideration is given—
 (A)to the best interests of such apprehended individual’s child, if any; (B)to family unity whenever possible;
 (C)to other public interest factors, including humanitarian concerns and concerns related to such apprehended individual’s physical safety; and
 (D)to human rights obligations under domestic and international law, including protection of asylum seekers from prosecution.
 (c)Mandatory trainingThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, the Attorney General, the Secretary of State, and independent immigration, child welfare, family law, and human rights law experts, shall—
 (1)develop and provide specialized training for all personnel of United States Customs and Border Protection and cooperating entities who come into contact with apprehended individuals in all legal authorities, policies, and procedures relevant to the preservation of a child’s best interest, family unity, and other public interest factors, including those described in this Act; and
 (2)require border enforcement personnel to undertake periodic and continuing training on best practices and changes in relevant legal authorities, policies, and procedures pertaining to the preservation of a child’s best interest, family unity, and other public interest factors, including those described in this Act.
				(d)Annual report on the impact of migration deterrence programs at the border
 (1)Requirement for annual reportNot later than one year after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security shall submit to Congress a report that describes the impact of migration deterrence programs on parents, legal guardians, primary caregivers of a child, individuals traveling with a spouse or child, and individuals who present humanitarian considerations or concerns related to the individual’s physical safety.
 (2)ContentsEach report submitted under paragraph (1) shall include for the previous one-year period an assessment of the following:
 (A)The number of apprehended individuals removed, repatriated, or referred for prosecution who are the parent, legal guardian, or primary caregiver of a child who is a citizen of the United States.
 (B)The number of occasions in which both parents, or the primary caretaker of such a child was removed, repatriated, or referred for prosecution as part of a migration deterrence program.
 (C)The number of apprehended individuals traveling with close family members who are removed, repatriated, or referred for prosecution.
 (D)The impact of migration deterrence programs on public interest factors, including humanitarian concerns and physical safety.
 (e)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall promulgate regulations to implement this section.
			18.Prohibition on new land border crossing fees
 (a)In generalBeginning on the date of the enactment of this Act, the Secretary of Homeland Security may not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the southern border or the northern border at a land port of entry; or
 (2)conduct any study relating to the imposition of a border crossing fee. (b)Border crossing fee definedIn this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the southern border or the northern border at a land port of entry.
			19.Limitations on dangerous deportation practices
			(a)Certification required
 (1)In generalNot later than one year after the date of the enactment of this Act and every 180 days thereafter, the Secretary of Homeland Security, except as provided in paragraph (2), shall submit written certification to Congress that the Department of Homeland Security has only deported or otherwise removed a migrant from the United States through an entry or exit point on the southern border during daylight hours.
 (2)ExceptionThe certification required under paragraph (1) shall not apply to the deportation or removal of a migrant otherwise described in such paragraph if—
 (A)the manner of the deportation or removal is justified by a compelling governmental interest; (B)the manner of the deportation or removal is in accordance with an applicable Local Arrangement for the Repatriation of Mexican Nationals entered into by the appropriate Mexican Consulate; or
 (C)the migrant is not an unaccompanied minor and the migrant— (i)is deported or removed through an entry or exit point in the same sector as the place where the migrant was apprehended; or
 (ii)agrees to be deported or removed in such manner after being notified of the intended manner of deportation or removal.
 (b)Additional information requiredNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a study of the Alien Transfer Exit Program, which shall include—
 (1)the specific locations on the southern border where lateral repatriations have occurred during the one-year period preceding the submission of such study;
 (2)the performance measures developed by United States Customs and Border Protection to determine if the Alien Transfer Exit Program is deterring migrants from repeatedly crossing the border or otherwise reducing recidivism; and
 (3)the consideration given, if any, to the rates of violent crime and the availability of infrastructure and social services in Mexico near such locations.
 (c)Prohibition on confiscation of propertyThe lawful, nonperishable belongings of a migrant, including all money but excluding property that cannot lawfully be possessed, shall be returned to the migrant prior to transfer, repatriation, or release, in coordination with other State and Federal agencies as necessary.
			20.Severability and delegation
 (a)SeverabilityIf any provision of this Act or any amendment made by this Act, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this Act and the amendments made by this Act and the application of the provision or amendment to any other person or circumstance shall not be affected.
 (b)DelegationThe Secretary of Homeland Security may delegate any authority provided to the Secretary under this Act or an amendment made by this Act to the Secretary of Agriculture, the Attorney General, the Secretary of Defense, the Secretary of Health and Human Services, or the Secretary of State.
 21.Improving ports of entry for border security and other purposesThere is authorized to be appropriated to the Administrator of the General Services Administration $400,000,000 for fiscal year 2016 for planning, management, design, alteration, and construction of United States Customs and Border Protection-owned land border ports of entry.
 22.Improving cross-border transportationThere is authorized to be appropriated to the Federal Highway Administration $100,000,000 for fiscal year 2016 for—
 (1)improvements to existing transportation and supporting infrastructure along the land border ports of entry;
 (2)construction of highways and related safety facilities along the land border ports of entry; and (3)international coordination and transportation planning, programming, and border operations with Mexico.
			23.Increase in numbers of United States Customs and Border Protection offices on land ports of entry
 (a)Customs and Border Protection officersThe Secretary shall increase by 5,000 the total number of full-time, active duty customs and protection officers within United States Customs and Border Protection for posting at United States land ports of entry by not later than September 30, 2020.
 (b)Customs and Border Protection support personnelThe Secretary shall increase by 350 the total number of full-time support staff for all United States land ports of entry by September 30, 2020.
 24.Racial profiling complianceEach component of the Department of Homeland Security shall comply with the Department of Justice guidance known as Guidance for Federal Law Enforcement Agencies Regarding the Use of Race, Ethnicity, Gender, National Origin, Religion, Sexual Orientation, or Gender Identity, including the requirements under such guidance for training, data collection, and accountability. Not later than 90 days after the date of the enactment of this Act, Customs and Border Protection shall submit to Congress a report on the data it collects and intends to collect at checkpoints and roving patrols to monitor the incidence of impermissible profiling.
		
